* Corpus Juris-Cyc. References: Mandamus, 38CJ, p. 731, n. 8. Schools and School Districts, 35Cyc, p. 955, n. 26, 27; p. 956, n. 37, 38; p. 970, n. 69, 70.
The appellant filed a petition for mandamus against the superintendent of education of Montgomery county, and the trustees of the Alva consolidated school district, *Page 113 
to compel them to enter into a contract with him for the transportation of the pupils on one of the established routes of said school. The petition alleged that advertisement was made for bidders for said route in the manner required by law, and that, in response to said advertisement, several bids, including that of the petitioner, were submitted; that the bid of the petitioner was the lowest submitted; but that, after consideration of said bids, the board of trustees announced that the contract had been awarded to the person who submitted the highest bid. The petition further alleged that no contract was ever executed with the bidder to whom the contract was awarded; that the petitioner had demanded that the contract be let to him as the lowest bidder, and had offered to execute the bond required by law and had tendered good and solvent sureties; and that he was responsible and suitable person to safely and properly transport said pupils as required by law. A demurrer to this petition was sustained and the petition dismissed, and from this judgment this appeal was prosecuted.
The statute under which the appellees advertised for bids for the transportation of the pupils of the Alva consolidated school (section 102, chapter 283, Laws of 1924) provides that the trustees of a consolidated school, together with the county superintendent, are authorized and empowered to provide means of transportation of pupils living two miles or more by the nearest traveled road from the consolidated school, to and from the school-house in the district, under such rules and regulations as may be prescribed; and it further provides, subsection (a), that, when the trustees and superintendent elect to have the children so transported, "the contract for such transportation shall be let to the lowest responsible bidder in such case, who is able to furnish a solvent bond for the faithful performance of his contract," and it is further provided that any and all bids may be rejected. *Page 114 
This statute requires that the contract shall be let to the "lowest responsible bidder," and expressly authorizes the board to reject any and all bids. The duty of determining the responsibility of the bidders and awarding the contract is judicial in its nature, and in the discharge of this duty the public authorities are necessarily vested with a large measure of discretion. In determining the responsibility of bidders, especially bidders for a contract to transport school children over the public highways, there are many elements to be considered besides pecuniary ability, and, since the statute which requires these contracts to be let to the lowest "responsible" bidder authorizes the school authorities to reject any bid or all bids, their official discretion in the matter cannot be controlled by mandamus. Vicksburg v. Rainwater,47 Miss. 547; Board of Education v. West Point, 50 Miss. 638;Swan v. Gray, 44 Miss. 397; State v. Henry, 40 So. 152,87 Miss. 125, 5 L.R.A. (N.S.) 340; Pearl River County Bank v.Town of Picayune, 89 So. 9, 126 Miss. 473; State v. PikeCounty, 98 So. 101, 133 Miss. 562.
The judgment of the court below will therefore be affirmed.
Affirmed.